Order entered October 2, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00778-CV

                            IN RE JOE WASHINGTON, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 05-21382-Z

                                           ORDER
       Before the Court is a September 18, 2019 “Notice of Rescission” purporting to withdraw

relator’s habeas application. Although the document purports to be filed by relator, it is signed

by “Rosalind Washington.” The rules of appellate procedure require any document filed on

behalf of a represented party to be signed by counsel. See TEX. R. APP. P. 9.1(a). The rules

further require that an unrepresented party appearing pro se must sign any documents he or she

files. See TEX. R. APP. P. 9.1(b). Moreover, the Court denied relator’s petition by opinion dated

October 1, 2019. Therefore, the “Notice of Rescission” is moot.

       Accordingly, we DENY the relief requested in the notice.


                                                     /s/   ROBBIE PARTIDA-KIPNESS
                                                           JUSTICE